                      IN THE UNITED STATES DISTRJCT COURT
                   FOR THE MIDDLE DISTRJCT OF NORTH CAROLINA
                           CIVIL ACTION NO. 1:20-CV-991


JONATHAN BURRS,                               )
                              Plaintiff,      )
                                              )
V.                                            )                      ORDER
                                              )
SEYFARTH SHAW, LLP ; CARRJER                  )
GLOBAL CORPORATION; WALTER                    )
KIDDE PORTABLE EQUIPMENTS,                    )
INC .; CATHERINE C. EAGLES,                   )
(individually and as U.S. District Court      )
Judge for the Middle Qistrict of North        )
Carolina); LAWRENCE P. AULD,                  )
(individually and as U .S. District Court     )
Magistrate Judge for the Middle District of   )
North Carolina); JOHN DOE,                    )
                               Defendants.    )



       This cause comes before the Court on a motion to dismiss fi led by defendants Judge

Catherine C. Eagles and Magistrate Judge Lawrence P. Auld. Also pending is plaintiffs motion

to transfer venue . The appropriate responses and replies have been filed , or the time for doing so

has expired, and both motions are ripe for ruling. For the reasons that follow, the motion to

dismiss is granted, plaintiffs complaint is dismissed, and plaintiffs motion to transfer venue is

denied as moot.

                                           BACKGROUND

       Plaintiff initiated this action on September 15 , 2020, in the United States District Court

for the Southern District of Illinois. [DE 1]. The action was transferred to the United States

District Court for the Middle District of North Carolina by order entered October 30, 2020. [DE

12]. On November 10, 2020, the undersigned was designated to preside over this matter by the

Chief Judge of the United States Court of Appeals for the Fourth Circuit. [DE 14] .




      Case 1:20-cv-00991-TWB-JEP Document 28 Filed 07/20/21 Page 1 of 5
        In his complaint, plaintiff, who proceeds in this action pro se, asserts claims pursuant to

the provisions of the Civil Rights Act of 1871 , 42 U.S .C. § 1983 , and 42 U .S.C. § 1985. Plaintiff

further alleges that his complaint is also redressable under Bivens v. Six Unknown Narcotics

Agents, 403 U.S . 388 (1972) . At bottom, plaintiffs claims arise from or are related to plaintiffs

employment relationship with defendant Walter Kidde and prior judicial rulings made by

defendants Judge Eagles and Magistrate Judge Auld.

        This is the fourth lawsuit filed by plaintiff pro se ansmg from his employment

relationship with Walter Kidde. Plaintiffs first suit, Burrs I, was filed in August 2016 in the

Middle District of North Carolina and was dismissed on the merits by the court on November 15,

2016. Burrs v. Walter Kidde Portable Equip., Inc. , No . 16-CV-1018 (M.D.N.C. Nov. 15 , 2016)

(Eagles, J., presiding). The dismissal was affirmed by the court of appeals. 697 F. App ' x 195,

195 (4th Cir. 2017). Plaintiff then filed two additional actions in this court, again alleging claims

arising out of his employment relationship with Walter Kidde Portable Equipment. No. 16-CV-

1149; No. l 8-CV-491 (Burrs II and Burrs III). Both subsequent complaints were also dismissed.

Burrs ll(M.D.N.C. Mar. 30, 2018); Burrs Ill(M.D .N.C . Nov. 2, 2018).

        Following the dismissal of the Burrs III complaint, the court imposed a pre-filing

injunction against plaintiff. See Burrs v. United Technologies Corp. , 1: 19-MC-5 (M.D.N.C . Jan.

16, 2019) (Prefiling Injunction). The Prefiling Injunction details the history of litigation between

plaintiff and the defendants, highlighting plaintiffs misconduct and noting that prior monetary

sanctions had been insufficient to deter plaintiffs frivolous filings. The Prefiling Injunction

states in pertinent part as follows :

        a. Jonathan Burrs, or anyone acting on his behalf, is ENJOINED and prohibited
        from filing any action in the Middle District of North Carolina or in any other
        federal court against Walter Kidde and United Technologies, or any agent,
        employee, or assignee of these defendants, or against any other defendant based


                                                 2




      Case 1:20-cv-00991-TWB-JEP Document 28 Filed 07/20/21 Page 2 of 5
        on or arising out of his employment with Walter Kidde or pertaining or relating to
        any allegations or legal claims made in this case, in Burrs v. Walter Kidde
        Portable Equip., Inc., No. 16-CV-1018 (M.D.N.C.), or Burrs v. Walter Kidde
        Portable Equip., Inc., No. 16-CV-1149 (M.D.N.C.);

       b. If Jonathan Burrs brings any action against Walter Kidde or United
       Technologies that is not covered by paragraph l (a) in any federal or state court,
       he shall attach a copy of this Order to the complaint;

       c. Walter Kidde and United Technologies are excused from responding to any
       future complaints :filed by Jonathan Burrs in this Court, absent order from the
       Court;

       d. This order and injunction do not apply to the filing of timely notices of appeal
       from this Court to the Court of Appeals and papers solely in furtherance of such
       appeals for this case;

       e. If Mr. Burrs succeeds in :filing papers in violation of this Order, the Clerk shall,
       under authority of this Court, immediately and summarily strike the pleading or
       filings ;

       2. If and when Mr. Burrs attempts to :file a complaint or other paper writing
       initiating a lawsuit in this district, the Clerk shall refer the paper writing to the
       Court for review to insure compliance with this Order before opening a new case.

Id.

                                            DISCUSSION

       Defendants Judge Eagles and Magistrate Judge Auld Gudicial defendants) have moved to

dismiss the instant complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

which tests the legal sufficiency of the complaint. Papasan v. Allain, 4 78 U.S. 265, 283 (1986).

The judicial defendants argue that, inter alia, plaintiffs current complaint violates the Pre:filing

Injunction and should be dismissed in its entirety. Despite being warned of the consequences for

failing to do so, [DE 19], p laintiff has failed to respond to the motion to dismiss.

       Plaintiffs complaint in this action is plainly barred by the Pre:filing Injunction. The

instant complaint names Walter Kidde Portable Equipment as a defendant, alleges claims arising

out of plaintiffs employment relationship with Walter Kidde, and further alleges claims against


                                                   3




      Case 1:20-cv-00991-TWB-JEP Document 28 Filed 07/20/21 Page 3 of 5
other defendants pertaining or relating to allegations made in plaintiffs prior suits, Burrs I and

Burrs II. For example, plaintiff complains that defendants Auld and Eagles knew or should have

known that by denying him discovery in Burrs I against defendant Walter Kidde they deprived

plaintiff of his constitutionally protected right to due process, and further that defendants Walter

Kidde and Seyfarth Shaw also interfered with plaintifrs due process rights in Burrs I. [DE 1]

Compl.     ,r,r 79, 80.   Defendant Carrier Global Corporation is alleged to be Walter Kidde's parent

corporation. Id.    ,r 7. Indeed, in the instant complaint plaintiff alleges that
          Between the dates of January 2015 to November 2018, Plaintiff was engaged in
          employment disputes including litigation with Defendant-Kidde, a subsidiary of
          Defendant-Carrier, represented by Defendant-Seyfarth in the United States
          District Court for the Middle District of North Carolina, Defendant-Eagles the
          presiding Judge, Defendant-Auld the Magistrate Judge; the causes of action
          herein arose during this time period with the most recent alleged illegal conduct
          occurring on November 2, 20 18 by Defendant-Eagles. 1

Id.   if12. Although      this case was fi led in the Southern District of Illinois, the Prefiling Injunction

expressly applies to actions filed in any federal court.

          Plaintiff has failed to come forward to demonstrate any ground for finding that the

Prefiling Injunction entered against him should not be applied to dismiss this case. Accordingly,

the Court grants the motion to dismiss this complaint, finding it barred by the applicable

Prefiling Injunction. 2 Because the Court has determined that dismissal of this action is

appropriate, plaintiffs request to transfer this action to the Southern District of Florida is denied

as moot.

                                                 CONCLUSION




~   Judge Eagles dismissed Burrs Ill on November 2, 2018.
 As the Prefiling Injunction applies to plaintiffs complaint, the Court declines to consider the
remaining arguments raised in support of the motion to dismiss.

                                                         4




        Case 1:20-cv-00991-TWB-JEP Document 28 Filed 07/20/21 Page 4 of 5
        For the foregoing reasons, the motion to dismiss [DE 17] is GRANTED and this action is

DISMISSED IN ITS ENTIRETY as barred by the applicable Prefiling Injunction. Plaintiffs

motion to transfer venue [DE 20] is DENIED AS MOOT. The Clerk of Court is DIRECTED to

close this case.




SO ORDERED, this    4     day of July, 2021.




                                               ~u/J~
                                               TERRENCE W. BOYLE
                                               UNITED STA TES DISTRICT JUDGE




                                                 5



      Case 1:20-cv-00991-TWB-JEP Document 28 Filed 07/20/21 Page 5 of 5
